Citation Nr: 0118508	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for thoracic 
impingement syndrome.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left scapula myofascial syndrome.

5.  Entitlement to a compensable initial disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1992.  This appeal originally arose from an August 
1993 rating decision of the Department of Veterans Affairs 
(VA), St. Petersburg, Florida, regional office (RO).  

In February 1996 and June 1998, the Board of Veterans' 
Appeals (Board) remanded the issues currently on appeal for 
additional development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran has had complaints of neck pain, with muscle 
spasms and headaches noted since service; a neck injury 
related to her 1996 automobile accident was described as 
acute, and the complaints of pain and spasm, with objective 
findings, since that event are similar to the pre-accident 
symptoms dating back to service.

3.  The record does not contain a definitive diagnosis of 
thoracic impingement syndrome; the veteran has been described 
as neurologically intact since service, and the only thoracic 
findings since service were of acute pain following the car 
accident in 1996.  

4.  The veteran is service connected for allergic 
rhinitis/chronic sinusitis with headaches as well as a 
cervical spine disorder manifested by pain, muscle spasm, and 
headaches; the record does not establish a definitive 
diagnosis of migraine headaches.

5.  The appellant's service-connected left scapula myofascial 
syndrome has been manifested since January 1993 by slight 
limitation of shoulder motion, with pain in the left shoulder 
with all movements above shoulder level, and generalized 
tenderness to palpation about the shoulder; MRI of the left 
shoulder was negative, shoulder strength was normal, and a VA 
examiner indicated that shoulder pain was most likely 
radiating from the veteran's neck.   

6.  On VA audiologic testing in May 1993, the veteran had 
level I hearing loss in both the left and right ears; on VA 
audiologic testing in September 1997, the veteran had level 
II hearing loss in both the left and right ears; on VA 
audiologic testing in May 1999, the veteran had level III 
hearing loss in the right ear and level II hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  A cervical spine disorder manifested by pain, muscle 
spasm, and headaches, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Thoracic impingement syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

3.  A chronic migraine headache disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent, since January 1993, for left scapula 
myofascial syndrome, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5200, 
5201, 5202, 5203 (2000).

5.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss, since January 1993, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4, including §§ 4.3, 4.85 and Diagnostic Code 
6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues on appeal, the Board 
finds that that issues are adequately developed for appellate 
review, and need not be remanded to the RO in light of the 
VCAA.  The duty to assist has been met in that the RO has 
secured all pertinent records of which it had notice and has 
scheduled the veteran repeatedly for VA examinations to 
evaluate her claims.  The veteran has failed to report for 
some of the scheduled examinations; however, the Board is of 
the opinion that the current record provides an adequate 
basis on which to adjudicate her claims.  Furthermore, in the 
statement of the case and supplemental statements of the case 
the RO has met the notice requirements of the VCAA.

Service Connection Claims

The veteran contends that she has a cervical spine disorder, 
thoracic impingement syndrome, and migraine headaches, all of 
which began during her period of active duty.  For service 
connection to be granted, the law requires that there be a 
disability and that the disability result from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Cervical Spine Disorder

The service medical records show that in June 1984 the 
veteran had neck pain and headache secondary to muscle spasm.  
In September 1989, the veteran was seen with cervo-thoracic 
muscle spasm.  In November 1990, neck and head pain 
apparently related to temporomandibular joint dysfunction was 
noted.  The separation examination in November 1992 noted 
normal spine.

Following service in March 1993, a VA examination noted left 
sided neck pain.  On examination, the neck was supple, with 
full movement; however, the diagnosis was neck pain with 
paravertebral muscle spasm on left side as well as radiation 
of pain to left upper extremity.  In April 1996, the veteran 
was involved in an automobile accident in which she suffered 
an acute traumatic cervical sprain/strain with cervical 
brachial syndrome and cephalalgia.  A magnetic resonance 
imaging (MRI) in June 1996 showed no sign of abnormality.  

VA examination in May 1996 noted paraspinal muscle spasm, 
secondary headaches, and sensory symptoms.  The neurologist 
indicated that the veteran's recurring headaches appeared to 
be related to her cervical muscle paraspinal spasm.

MRI of the cervical spine in February 2000 showed reversal of 
normal lordosis centered at C4-C5, but no evidence of focal 
disc protrusion central canal or foraminal stenosis, and no 
intrinsic cord lesion or other abnormality.  A VA 
orthopedist's opinion dated in April 2000 included a 
diagnosis of chronic cervical syndrome with pain and muscle 
spasm, with normal MRI noted.

The Board notes that the veteran has had complaints of neck 
pain, with muscle spasms and headaches noted since service.  
The 1996 automobile accident injury was described as acute, 
and the complaints of pain and spasm since that event are 
similar to the pre-accident symptoms dating back to service.  
In view of the continuing complaints, and consistent 
objective findings of muscle spasm and pain, the Board is of 
the opinion that the record supports a grant of service 
connection for a cervical spine disorder manifested by pain, 
muscle spasm, and headaches.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

Thoracic Impingement Syndrome

During service in February 1989, the veteran complained of 
left shoulder and neck pain.  The diagnosis was probable 
impingement syndrome; however, neurological examination was 
normal.  In July 1991, a notation of impingement syndrome was 
made.  In May 1992, recurring left upper thoracic pain was 
noted.  The service separation examination noted normal spine 
and neurological examinations.  

On VA examination in March 1993, examination showed normal 
curvature of the spine with no tenderness, and straight leg 
raising was negative.  In May 1996, the veteran was 
neurologically intact, with no thoracic paraspinal spasm 
present.  

In April 1996, the veteran injured her back in an automobile 
accident.  Acute traumatic pain thoracic spine with acquired 
scoliosis was noted on a May 1996 chiropractic report.  No 
further findings related to the thoracic spine have been 
shown.  

The Board notes that the record does not contain a definitive 
diagnosis of thoracic impingement syndrome.  The veteran has 
been described as neurologically intact since service.  The 
only thoracic findings since service were of acute pain 
following the car accident in 1996.  There is no basis upon 
which to conclude that the veteran currently has thoracic 
impingement syndrome.  The Board further notes that service 
connection is now in effect for a cervical spine disorder 
manifested by pain and muscle spasms as well as for left 
scapula myofascial syndrome.  Pain from these disabilities 
may well affect the veteran's thoracic area; however, a 
distinct thoracic impingement syndrome has not been 
established.  Accordingly, service connection for thoracic 
impingement syndrome must be denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).

Migraine Headaches

The veteran is service connected for allergic 
rhinitis/chronic sinusitis with headaches as well as for a 
cervical spine disorder manifested by pain, muscle spasm, and 
headaches.  Thus, she is already being compensated for 
headache symptomatology.  The Board notes that the RO, when 
assigning a rating for the cervical spine disorder for which 
service connection was granted above, may want to consider a 
separate rating for headaches if deemed appropriate.

Turning to the veteran's claim for service connection for 
migraine headaches, the Board finds that the record does not 
establish a definitive diagnosis of migraine headaches.

The service medical records show complaints of headaches 
variously described as sinus headaches and muscle tension 
headaches.  "Suspect migraine syndrome" was noted in 
October 1990; however, no firm diagnosis of migraines was 
made in service.  On the March 1993 VA examination, the 
examiner noted the veteran complained of several different 
types of headaches, and included diagnoses of migraine 
headaches as well as sinus headaches.  

In May 1996, a VA neurologist's opinion indicated that the 
veteran had recurring posterior occipital headaches that 
appeared to be part of her cervical paraspinal spasm and not 
a specific migraine syndrome.  

In considering the record as a whole, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran has migraine headaches.  The inservice findings 
strongly suggested that the veteran's headaches were related 
to muscle tension and sinus problems, and the VA 
neurologist's in 1996 also found no evidence of migraine 
syndrome.  This evidence outweighs the single unsupported 
diagnosis of migraine headaches noted in March 1993.  
Accordingly, service connection for migraine headaches must 
be denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

In this regard, the Board again notes that the veteran's 
headache symptoms are encompassed in the service connected 
allergic rhinitis/chronic sinusitis with headaches as well as 
a cervical spine disorder manifested by pain, muscle spasm, 
and headaches.

Increased Ratings Claims

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Left Scapula Myofascial Syndrome

In August 1993, the RO granted service connection for left 
scapular myofascial syndrome. A noncompensable evaluation was 
assigned from January 1993.  The veteran expressed 
disagreement with that initial evaluation.  In February 1997, 
the RO increased the initial evaluation to 10 percent, also 
from January 1993.  The veteran continues to contend that she 
is entitled to a higher initial evaluation.

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  As such, the ratings take into 
account such factors as pain, discomfort, and weakness in the 
individual rating.  38 C.F.R. §§ 4.10, 4.59 (2000).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self-support of the individual.  38 C.F.R. § 4.10 (2000).

The veteran's left shoulder disability is currently rated 
pursuant to Diagnostic Code 5203.  Under Diagnostic Code 
5203, impairment of the clavicle or scapula manifested by 
malunion warrants a 10 percent disability evaluation.  Where 
there is nonunion without loose movement, a 10 percent 
disability evaluation is warranted.  Where there is nonunion 
with loose movement, a 20 percent disability evaluation is 
warranted.  A 20 percent disability evaluation is also 
warranted for impairment manifested by dislocation of the 
clavicle or scapula.  38 C.F.R. Part 4, Diagnostic Code 5203 
(2000).

A VA examination was conducted in March 1993.  The veteran 
reported pain in the left scapular area.  X-ray of the left 
shoulder was essentially normal.  On examination, abduction 
of the left shoulder was painful as well as external and 
internal rotation.  Crepitus was elicited on abduction and 
external rotation of the shoulder.  The diagnosis was 
myofascial syndrome, left scapula area.  

A VA examination was conducted in May 1996.  The veteran 
complained of constant left shoulder pain, worsened 
particularly by raising her left arm above shoulder level.  
She also reported pain with lifting or carrying anything 
heavy or anything for a prolonged period of time.  Flexion of 
the left shoulder was to 150 degrees, abduction to 160 
degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  She had pain in the left shoulder 
with all movements above shoulder level.  There was 
generalized tenderness to palpation about the shoulder.  
Strength was normal in the left deltoid.  The examiner felt 
that the left shoulder pain was most likely radiating from 
the veteran's neck.  

Magnetic resonance imaging (MRI) of the left shoulder 
conducted in February 2000 was interpreted as a negative 
study.  A VA orthopedist's opinion dated in April 2000 
described chronic mild fascial pain and spasm of the left 
trapezius to include the left parascapular and shoulder 
region, with normal MRI scan.

The record since January 1993 does not document findings 
which approximate nonunion of the scapula and clavicle with 
loose movement or dislocation such to provide a basis for an 
increased disability evaluation under Diagnostic Code 5203.  
Nor has there been any showing of ankylosis or impairment of 
the humerus for evaluation under Codes 5200 or 5202.  The 
veteran is not entitled to a higher rating under Codes 5201 
since arm motion in not limited at shoulder level.  38 C.F.R. 
Part 4, Diagnostic Codes 5201 (2000).  The veteran's 
complaints of shoulder discomfort and pain on extreme range 
of motion are contemplated by the current 10 percent 
evaluation under code 5203, and in the absence of any 
objective findings on the MRI, there is no basis for a higher 
rating at any time since January 1993.  See Fenderson, supra; 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000).

Bilateral Hearing Loss

Service connection for left ear hearing loss was granted in 
August 1993, and a noncompensable evaluation was assigned 
from January 1993.  The veteran disagreed with that initial 
evaluation.  In June 1998, the Board granted service 
connection for right ear hearing loss.  An October 1998 
rating decision assigned a noncompensable evaluation for 
bilateral hearing loss from January 1993.  

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
see also VAOPGCPREC 3-2000 (April 10, 2000).  However, the 
amended regulations did not result in any substantive changes 
which would be applicable to the facts of this case.  See 38 
C.F.R. §§ 4.85, 4.86 (1999); 64 Fed. Reg. 25202 (May 11, 
1999).  

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85 (2000).  To evaluate the degree 
of disability from service-connected bilateral hearing loss, 
the rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Code 6100 (2000).  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

A May 1993 VA audiology examination report indicated pure 
tone thresholds in the veteran's right ear of 10 decibels at 
1,000 Hz, 15 decibels at 2,000 Hz, 20 decibels at 3,000 Hz 
and 25 decibels at 4,000.  The average pure tone threshold in 
the veteran's right ear was 17 decibels and the speech 
recognition ability was 100 percent.  As to the veteran's 
left ear, pure tone thresholds were 10 decibels at 1,000 Hz, 
20 decibels at 2,000 Hz, 15 decibels at 3,000 Hz and 20 
decibels at 4,000 Hz.  The average pure tone threshold for 
the left ear was 16 decibels and the speech recognition 
ability was 100 percent.  Normal hearing was noted in both 
ears.

A September 1997 VA audiology examination report indicated 
pure tone thresholds in the veteran's right ear of 15 
decibels at 1,000 Hz, 20 decibels at 2,000 Hz, 20 decibels at 
3,000 Hz and 35 decibels at 4,000.  The average pure tone 
threshold in the veteran's right ear was 22.5 decibels and 
the speech recognition ability was 88 percent.  As to the 
veteran's left ear, pure tone thresholds were 20 decibels at 
1,000 Hz, 25 decibels at 2,000 Hz, 25 decibels at 3,000 Hz 
and 35 decibels at 4,000 Hz.  The average pure tone threshold 
for the left ear was 26.25 decibels and the speech 
recognition ability was 88 percent.

The most recent VA audiology examination report was conducted 
in May 1999.  That evaluation indicated pure tone thresholds 
in the veteran's right ear of 30 decibels at 1,000 Hz, 30 
decibels at 2,000 Hz, 30 decibels at 3,000 Hz and 30 decibels 
at 4,000.  The average pure tone threshold in the veteran's 
right ear was 30 decibels and the speech recognition ability 
was 80 percent.  As to the veteran's left ear, pure tone 
thresholds were 25 decibels at 1,000 Hz, 35 decibels at 2,000 
Hz, 40 decibels at 3,000 Hz and 35 decibels at 4,000 Hz.  The 
average pure tone threshold for the left ear was 33.75 
decibels and the speech recognition ability was 84 percent.

The Board has reviewed the evidence of record since January 
1993, and notes that the May 1993 VA audiological examination 
report revealed an average pure tone threshold in the 
veteran's right ear of 17 decibels and a speech recognition 
ability of 100 percent.  The average pure tone threshold in 
the veteran's left ear was 16 decibels with a speech 
recognition ability of 100 percent.  The Board notes that 
such results translate to a numeric designation of hearing 
impairment of level I in each ear.  That degree of hearing 
impairment equates to a noncompensable disability evaluation.  
38 C.F.R. Part 4, including §§ 4.85 and Diagnostic Code 6100 
(2000).

The September 1997 VA audiological examination report 
revealed an average pure tone threshold in the veteran's 
right ear of 22.5 decibels and a speech recognition ability 
of 88 percent.  The average pure tone threshold in the 
veteran's left ear was 26.25 decibels with a speech 
recognition ability of 88 percent.  Such results translate to 
a numeric designation of hearing impairment of level II in 
each ear.  That degree of hearing impairment equates to a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
including §§ 4.85 and Diagnostic Code 6100 (2000).

Finally, the May 1999 VA audiological examination report 
revealed an average pure tone threshold in the veteran's 
right ear of 30 decibels and a speech recognition ability of 
80 percent.  The average pure tone threshold in the veteran's 
left ear was 33.75 decibels with a speech recognition ability 
of 84 percent.  Such results translate to a numeric 
designation of hearing impairment of level III in the right 
ear and level II in the left ear.  That degree of hearing 
impairment equates to a noncompensable disability evaluation.  
38 C.F.R. Part 4, including §§ 4.85 and Diagnostic Code 6100 
(2000).

The Board has considered the veteran's contentions regarding 
the severity of her bilateral hearing loss.  However, the 
results of the VA audiological examinations of record do not 
translate into hearing loss indicative of a compensable 
evaluation at any time since January 1993.  See Fenderson, 
supra.  The Board is bound by the application of the facts of 
the case to the law, and the criteria pertaining to hearing 
loss are explicitly circumscribed by regulation.  See 
Lendenmann.


ORDER

Service connection for a cervical spine disorder manifested 
by pain, muscle spasm, and headaches, is granted.  

Service connection for thoracic impingement syndrome is 
denied.  

Service connection for a chronic migraine headache disorder 
is denied.

An initial disability evaluation in excess of 10 percent for 
left scapula myofascial syndrome is denied. 

An initial compensable evaluation for bilateral hearing loss 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

